DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 06/18/2020, said application claims a priority date of 12/21/2017.  
Claims 16-30 are pending in the case.  
Claims 1-15 have been cancelled.
Claims 16-30 have been added.
Claims 16 and 23 are independent claims.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 20 and 27:
	Claim 20 recites “the rotation matrix of the vehicle” and “the position of the vehicle.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 is rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Independent Claim 23:
Claim 23 recites a “device.” The term “device” can be interpreted as a means for accomplishing a function, and does not inherently imply particular hardware. The device of claim 23 only comprises modules.  The broadest reasonable interpretation of a claim drawn to a device comprising only  modules covers software per se in view of the ordinary and customary meaning of modules.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor.”

Claims 24-28:
	Claims 24-28 are rejected for fully incorporating the deficiency of their respective base claims. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-18, 21-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Seung et al. (JP 2009128356 A, published 06/11/2009, hereinafter “Lee”) in view of Johnson et al. (US 2012/0194547 A1, published 08/02/2012, hereinafter “Johnson”).

Note: Examiner will cite from the attached translation of JP 2009128356 in the rejections presented below.

Independent Claim 16:
	Lee discloses a method comprising:
obtaining a digital map (Lee: page 5); 
obtaining localization information of the vehicle (Lee: page 5); 
obtaining coordinate information of the POI from the digital map (Lee: page 5); 
receiving reality image data from a camera mounted on the vehicle (Lee: page 5.); 
transforming the coordinate information of the POI from a coordinate system of the digital map to a coordinate system of the camera (Lee: page 5); 
generating a guide sign indicating the POI in the coordinate system of the camera based on the coordinates information of the POI transformed to the coordinate system of the camera (Lee: page 5.); 
superimposing the guide sign indicating the POI on the image data received from the camera (Lee: page 5).
Lee does not appear to expressly teach a method wherein a type information of the POI is obtained and generating the guide sign is based on the type information of the POI.
However, Johnson teaches a method wherein a type information of the POI is obtained from the digital map and generating the guide sign is based on the type information of the POI (The categories/types of POIs can be determined/obtained in order to enable the user to filter the POIs according to his/her needs, Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee wherein a type information of the POI is obtained and generating the guide sign is based on the type information of the POI, as taught by Johnson.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to control which POIs are presented (Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]). 

Claim 17:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the digital map comprises coordinate information of the POI (Lee: page 5; Johnson: ¶ [0035].).

Claim 18:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the step of obtaining coordinates information and type information of the POI from the digital map comprises: 
selecting the POI according to the localization information of the vehicle (Lee: page 5).

Claim 21:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the guide sign comprises at least one of: 
a POI position sign (Johnson: Fig. 11A-11B, ¶ [0102]-[0103]), and 
a POI type sign showing the type information of the POI (Johnson: Fig. 11A-11B, ¶ [0102]-[0103]).

Claim 22:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the step of superimposing the guide sign indicating the POI on the image data received from the camera comprises: 
projecting a semi-transparent guide sign of the POI onto the image data received from the camera (Lee: page 8 penultimate paragraph.).

Independent Claim 23:
	Lee discloses a device comprising:
a map obtaining module configured to obtain a digital map (Lee: page 5); 
a localization module configured to obtain localization information of the vehicle (Lee: page 5); 
a POI information module configured to obtain coordinate information of the POI from the digital map (Lee: page 5); 
an image data module configured to receive reality image data from a camera mounted on the vehicle (Lee: page 5); 
a transformation module configured to transform the coordinates information of the POI from a coordinate system of the digital map to a coordinate system of the camera (Lee: page 5); 
a guide sign module configured to generate a guide sign indicating the POI in the coordinate system of the camera based on the coordinates information of the POI transformed to the coordinate system of the camera (Lee: page 5); and 
a superimposing module configured to superimpose the guide sign indicating the POI on the image data received from the camera (Lee: page 5).
Lee does not appear to expressly teach a device wherein a type information of the POI is obtained and generating the guide sign is based on the type information of the POI.
However, Johnson teaches a device wherein a type information of the POI is obtained from the digital map and generating the guide sign is based on the type information of the POI (The categories/types of POIs can be determined/obtained in order to enable the user to filter the POIs according to his/her needs, Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee wherein a type information of the POI is obtained and generating the guide sign is based on the type information of the POI, as taught by Johnson.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to control which POIs are presented (Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]). 

Claim 24:
The rejection of claim 23 is incorporated.  Lee in view of Johnson further teaches a device wherein the digital map comprises coordinate information of the POI and type information of the POI (Lee: page 5; Johnson: ¶ [0035], [0040], [0102].).

Claim 25:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the POI information module is further configured to: 
select the POI according to the localization information of the vehicle (Lee: page 5).

Claim 28:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method the superimposing module is further configured to: 
project a semi-transparent guide sign of the POI onto the image data received from the camera (Lee: page 8 penultimate paragraph.).

Claim 29:
	The rejection of claim 23 is incorporated.  Lee in view of Johnson further teaches a system comprising:
a device for displaying POI information for a vehicle according to claim 23 (Lee: page 5; Johnson: Fig. 1, ¶ [0040], [0102]-[0103].);
a storage medium comprising a digital map (Lee: page 5; Johnson: ¶ [0040].);
a localization device configured to provide localization information of the vehicle (Lee: page 5);
a camera configured to sense the environment of the vehicle and output image data of the environment (Lee: page 5).

Claim 30:
	The rejection of claim 29 is incorporated.  Lee in view of Johnson further teaches a vehicle comprising a system according to claim 29 (Lee: page 5; Johnson: Fig. 1, ¶ [0040], [0102]-[0103].).

Claim(s) 19, 20, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Seung in view of Johnson and further in view of Yamaguchi et al. (US 2010/0250116 A1, published 09/30/2010, hereinafter “Yamaguchi”).

Claims 19, 20, 26 and 27:
	The rejections of claims 16 and 23 are incorporated.  Lee in view of Johnson teaches a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the vehicle in a coordinate system of the digital map and coordinate information of the POI wherein the posture of the vehicle is based on a rotation of the vehicle with respect to the digital map and the position of the vehicle in the coordinate system of the digital map (Lee: page 5.). 
Lee in view of Johnson does not appear to expressly teach a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle.
However, Yamaguchi teaches a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle (Yamaguchi: ¶ [0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and device of Johnson in view of Lee wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle, as taught by Yamaguchi.
One would have been motivated to make such a combination in order to provide a more effective means for superimposing the POI within the camera image (Yamaguchi: ¶ [0063].).
Although Lee in view of Johnson and further in view of Yamaguchi do not teach the specific formulas presented in the claims, the input parameters and the output taught by Lee in view of Johnson and further in view of Yamaguchi are the same as those use in the claim.  Accordingly, Examiner considers whatever suggested formulas, equations and/or algorithms used to perform the transformation in the invention of Lee in view of Johnson and further in view of Yamaguchi to be equivalent to the formula required by claims 19, 20, 26 and 27.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Chilba, US 2009/0171570 A1 (The POIs are displayed with symbols that indicate the type and position of the POIs, ¶ [0044])

KO, US 2016/0153800 A1 (POIs are displayed on an augmented reality view of a vehicle display, ¶ [0100].)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175